[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          OCTOBER 15, 2007
                             No. 07-11862                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 06-00001-CV-CAR-5

HOWARD R. ATHON, JR.,


                                                    Plaintiff-Counter
                                                    Defendant-Appellant,

                                  versus

DIRECT MERCHANTS BANK,

                                                    Defendant-Counter
                                                    Claimant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (October 15, 2007)

Before DUBINA, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
      Appellant Howard R. Athon, Jr., proceeding pro se, appeals the district

court’s order compelling arbitration and dismissing the case with prejudice. Athon

initially brought this action against appellee HSBC Bank Nevada, N.A. (“HSBC”),

successor in interest to Direct Merchants Credit Card Bank, N.A. (“Direct

Merchants”) in Georgia state court alleging violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq. HSBC removed the case to

federal court and moved to compel arbitration and stay or dismiss the action. The

district court found that there existed an arbitration agreement and issued an order

compelling arbitration and dismissing the suit with prejudice.

      After a thorough review of the record, we AFFIRM for the reasons given in

the district court’s order dated April 11, 2007.




                                           2